           Case 2:20-mc-00281-KJM-KJN Document 18 Filed 09/01/21 Page 1 of 4



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      2:20-MC-00281-KJM-KJN
12                  Plaintiff,
                                                    STIPULATION AND ORDER EXTENDING TIME
13          v.                                      FOR FILING A COMPLAINT FOR FORFEITURE
                                                    AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $37,000.00 IN                    ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          The United States and potential claimant Hong Tran (“claimant”), by and through his counsel,
18 submit the following Stipulation and Order pursuant to the Court’s prior order in this case. The seizure

19 forming the basis for this matter took place slightly more than one year ago and the parties acknowledge

20 the previous extensions given the COVID-19 pandemic. In recent weeks, the parties have engaged in

21 settlement negotiations concerning the seizures and expect to reach a resolution shortly.

22                                                 Good Cause
23          The seizure in this case stems from a postal interdiction operation at the West Sacramento Postal
24 Distribution Center in West Sacramento, California which resulted in the seizure of currency from the

25 potential claimant. The potential claimant was the intended recipient of a priority express parcel mailed

26 from Panama City, Florida to Galt, California. While the parcel was at the Distribution Center on June 24,

27 2020, it was presented to a dog trained to detect the odor of narcotics on packages. The drug dog positively

28 alerted to the presence of the odor of narcotics on the parcel sent from Panama City, Florida to Galt,
                                                      1
                                                                              Stipulation and Order to Extend Time
           Case 2:20-mc-00281-KJM-KJN Document 18 Filed 09/01/21 Page 2 of 4



 1 California. After obtaining consent from the recipient, an individual living outside the state of California,

 2 law enforcement opened the parcel and discovered cash totaling $37,000.00—the defendant currency.

 3          Once the claim was referred to the USAO in Sacramento, the matter was assigned to an investigative

 4 team who initiated research into the underlying facts and the individuals involved, most of whom lived on

 5 the East Coast. This investigative team has continued to work with lawyers at the USAO’s office and

 6 others, such as postal agents, tasked with investigating similar matters. Accordingly, the United States has

 7 committed substantial resources and time reviewing the claim, investigative reports, and other records in

 8 this case, including criminal histories and employment reports. Further, discussions to resolve evidentiary

 9 inquiries and settlement movement require coordination and layers of conversation.

10          Lastly, the seizure in this case took place during the COVID-19 pandemic on June 24, 2020 and

11 was referred to the U.S. Attorney’s Office on September 22, 2020. Offices have been closed and all

12 discussions, negotiations, and approval conferences have occurred remotely.            Thus, the COVID-19

13 pandemic has had a significant impact on the timing of this case and progressing the settlement negotiations

14 in this matter.

15                                                  Stipulations

16          1.       On or about September 2, 2020, claimant filed a claim in the administrative forfeiture

17 proceeding with the United States Postal Inspection Service (“USPIS”) with respect to the Approximately

18 $37,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on June 24, 2020.

19          2.       The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §

20 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

21 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim

22 to the defendant currency as required by law in the administrative forfeiture proceeding.

23          3.       Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

24 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

25 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

26 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

27 That deadline was December 1, 2020.

28
                                                         2
                                                                               Stipulation and Order to Extend Time
           Case 2:20-mc-00281-KJM-KJN Document 18 Filed 09/01/21 Page 3 of 4



 1          4.      By Stipulation and Order filed November 20, 2020, the parties stipulated to extend to

 2 February 1, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 3 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

 4 to forfeiture.

 5          5.      By Stipulation and Order filed January 27, 2021, the parties stipulated to extend to March

 6 3, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 8 forfeiture.

 9          6.      By Stipulation and Order filed March 2, 2021, the parties stipulated to extend to May 3,

10 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

11 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

12 forfeiture.

13          7.      By Stipulation and Order filed April 29, 2021, the parties stipulated to extend to July 2,

14 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

15 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

16 forfeiture.

17          8.      By Stipulation and Order filed June 30, 2021, the parties stipulated to extend to August 2,

18 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

19 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

20 forfeiture.

21          9.      By Stipulation and Order filed July 30, 2021, the parties stipulated to extend to September

22 1, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

23 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

24 forfeiture.

25          10.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to October

26 1, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

27 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

28 forfeiture.
                                                         3
                                                                               Stipulation and Order to Extend Time
           Case 2:20-mc-00281-KJM-KJN Document 18 Filed 09/01/21 Page 4 of 4



 1          11.     Accordingly, the parties agree that the deadline by which the United States shall be required

 2 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

 3 the defendant currency is subject to forfeiture shall be extended to October 1, 2021.

 4 Dated:      8/30/21                                    PHILLIP A. TALBERT
                                                          Acting United States Attorney
 5
                                                  By:     /s/ Kevin C. Khasigian
 6                                                        KEVIN C. KHASIGIAN
                                                          Assistant United States Attorney
 7

 8 Dated:      8/30/21                                    /s/ Geoffrey G. Nathan
                                                          GEOFFREY G. NATHAN
 9                                                        Attorney for potential claimant
                                                          Hong Tran
10                                                        (Signature authorized by phone)
11

12

13          IT IS SO ORDERED.

14 Dated: September 1, 2021.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
                                                                                Stipulation and Order to Extend Time
